Case: 19-12267     Date Filed: 05/08/2020   Page: 1 of 3



                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-12267
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 1:18-cr-00101-CG-N-1

UNITED STATES OF AMERICA,
                                                                  Plaintiff-Appellee,
                                     versus

ISAIAH JARROD WHITE,
                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                  (May 8, 2020)

Before MARTIN, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:

      Isaiah Jarrod White appeals his total 214-month sentence imposed after he

pleaded guilty to two counts of using, carrying, possessing, or brandishing a

firearm during and in relation to a crime of violence, namely Hobbs Act robbery,
                 Case: 19-12267        Date Filed: 05/08/2020         Page: 2 of 3



in violation of 18 U.S.C. § 924(c)(1)(A), 1 and being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1).2 He argues that the district court

abused its discretion by denying his motion to continue his sentencing hearing until

after the Supreme Court decided United States v. Davis, 139 S. Ct. 2319 (2019).

He contends that Davis “eviscerated the provisions of [§] 924(c),” and had the

district court postponed his sentencing until after Davis, he could have argued

that the vagueness of the residual clause was a factor the district court should

consider when determining his sentence. 3

       We review the denial of a motion to continue sentencing for abuse of

discretion. United States v. Lee, 427 F.3d 881, 896 (11th Cir. 2005). In order

to obtain relief, a defendant must show that the denial of the motion

       1
        For purposes of § 924(c), a “crime of violence” is defined as a felony offense that:
       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another, or

       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the
       offense.

18 U.S.C. § 924(c)(3)(A)–(B). The first clause is commonly referred to as the elements clause
and the second clause is commonly referred to as the residual clause. United States v. Davis, 139
S. Ct. 2319, 2324 (2019).
       2
         White was sentenced to an 84-month term of imprisonment for each of the § 924(c)
counts and a 46-month term of imprisonment for the § 922(g) count, all imposed consecutively,
resulting in a total sentence of 214 months.
       3
        The government contends that the appeal waiver in White’s plea agreement bars this
appeal. While White does not contest the validity of the appeal waiver, we do not reach the
government’s argument because as explained further Davis did not apply to White’s case.
                                                  2
              Case: 19-12267    Date Filed: 05/08/2020   Page: 3 of 3



“produced specific substantial prejudice.” United States v. Edouard, 485
F.3d 1324, 1350 (11th Cir. 2007) (quoting United States v. Smith, 757 F.2d
1161, 1166 (11th Cir. 1985)).

      In Davis, the Supreme Court held that § 924(c)’s residual clause was

unconstitutionally vague. 139 S. Ct. at 2336. However, Hobbs Act robbery—the

predicate crime of violence for White’s § 924(c) convictions—categorically

qualifies as a crime of violence under § 924(c)’s elements clause. See United

States v. St. Hubert, 909 F.3d 335, 344 (11th Cir. 2018), abrogated on other

grounds by Davis, 139 S. Ct. 2319; see also In re Fleur, 824 F.3d 1337, 1340–41

(11th Cir. 2016). The Davis court did not disturb § 924(c)’s elements clause. See

generally Davis, 139 S. Ct. at 2323–36. Thus, Davis was not applicable to White’s

case, and White cannot show that the denial of his motion to continue sentencing

substantially prejudiced him. Smith, 757 F.2d at 1166. Accordingly, the

district court did not abuse its discretion in denying the motion.

      AFFIRMED.




                                         3